Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 06/24/2022 have been fully considered but they are not persuasive.
The applicant argues that Onda et al. does not disclose a wiring disposed on the first substrate crossing the sealing member in a portion where the sealing member is insulating, the wiring electrically connected to a signal driving circuit.  The examiner respectfully disagrees.  Onda et al. discloses as the sealing material, a material of any setting type, e.g., a thermosetting material or ultraviolet curing material may be used. In addition, spherical spacers of a predetermined diameter may be mixed in the sealing material (see at least paragraph 0038).  In other words, Onda et al. disclose a display device as claimed including a wiring disposed on the first substrate crossing the sealing member in a portion where the sealing member is insulating, the wiring electrically connected to a signal driving circuit (3a and 10).    
The applicant further argues that Onda et al. does not disclose the limitation as required in claims 6-7.  The examiner respectfully disagrees.  Onda et al. discloses the circuit wiring region 10 are formed a gate driver and a data driver for driving the switching devices by inputting external signals from the circuit drive terminals 3b, and wiring for electrically connecting these drivers (see at least paragraph 0030).
The applicant further argues that Liu et al. does not disclose the curvatures.  The examiner respectfully disagrees.  Liu et al. (in at least paragraph 0029, figure 3) teaches wherein the maximum width of the sealing member after bonding is no more than 0.7 mm, wherein the minimum width of the sealing member after bonding is no less than 0.5 mm, wherein the width of the sealing member after bonding is between 0.5 and 0.7 mm, wherein the maximum width of the sealing member after bonding is no more than 0.7 mm, wherein in the vicinity of a corner region where two perpendicular sides of the first substrate meet, the largest radius of curvature of the sealing member in the corner region after bonding is no more than 0.9 mm, wherein in the vicinity of a corner region where two perpendicular sides of the first substrate meet, the smallest radius of curvature of the sealing member in the corner region after bonding the smallest radius of curvature of the sealing member is no less than 0.4 mm (in a straight line area).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sealing member as taught by Liu et al. in order to achieve a thin display device and simplify the manufacturing process.
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Applicant’s arguments with respect to claim 2 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 11-13, 18-7-18, 20, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onda et al. (US 2004/0183986) in view of Kim (US 2003/0112404).
Regarding claim 2, Onda et al. (figures 6(a)-6(b)) discloses a display device, comprising: 
a panel having a first substrate and a second substrate (2 and 4) opposite the first substrate, the first substrate having a pixel region containing a plurality of pixel electrodes and a plurality of thin film transistors on a first surface facing the second substrate, the panel having a plurality of color filters; 
a peripheral portion on the first surface of the first substrate, the peripheral portion being that part of the first substrate which surrounds the pixel region, at least a portion of which peripheral portion does not overlap with the second substrate in a plan view and thereby has a side of the first substrate which protrudes from under the second substrate and has a group of terminals (20, 20’, 3) where a first substrate is bonded via an anisotropy conductive film (6), the first substrate having second, third, and fourth sides, the third side being opposite the first side of the first substrate; 
a sealing member (5) bonding the first substrate to the second substrate; 
a wiring disposed on the first substrate crossing the sealing member in a portion where the sealing member is insulating, the wiring electrically connected to a signal driving circuit (3a and 10).  
Onda et al. discloses the limitation as shown in the rejection of claim 2 above.  However, Onda et al. is silent regarding the sealing member extending around a periphery of the pixel region as a closed frame shape without use of a plug, and the sealing member being insulating along the entire length of at least three of the sides of the periphery of the pixel region.  Kim (figures 4-5G) teaches the sealing member extending around a periphery of the pixel region as a closed frame shape without use of a plug, and the sealing member being insulating along the entire length of at least three of the sides of the periphery of the pixel region (see at least paragraph 0045).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sealing member as taught by Kim in order to prevent the gas bubbles, uniformly maintain the cell gap of the display device, and improve the display quality.
Regarding claim 3, Onda et al. (figures 6(a)-6(b)) discloses wherein the signal driving circuit is formed on the first substrate, and is a data signal driving circuit which is directly and physically connected to the wiring (3a and 10; see at least paragraph 0030).  
Regarding claim 4, Onda et al. (figures 6(a)-6(b)) discloses wherein the signal driving circuit is formed on the first substrate, and is a scanning signal driving circuit which is directly and physically connected to the wiring (3a and 10; see at least paragraph 0030).
Regarding claim 5, Onda et al. (figures 6(a)-6(b)) discloses wherein the signal driving circuit is formed on the first substrate, and includes a data driving circuit and a scanning signal driving circuit, one of which is directly and physically connected to the wiring (3a and 10; see at least paragraph 0030).  
Regarding claim 6, Onda et al. (figures 6(a)-6(b)) discloses wherein the signal driving circuit is an integrated circuit and is formed on a first substrate, and is a data driving circuit (3a and 10; see at least paragraph 0030).  
Regarding claim 7, Onda et al. (figures 6(a)-6(b)) discloses wherein the signal driving circuit is an integrated circuit and is formed on a first substrate, and is a scanning driving circuit (3a and 10; see at least paragraph 0030).  
Claims 8-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onda et al. in view of Kim; further in view of Liu et al. (US 2004/0246429).
Regarding claims 8-10, 14-16, 19, 21-23, Onda et al. discloses teaches the sealing member has a uniform width.  However, Onda et al. is silent regarding forming width of the sealing member.  Liu et al. (in at least paragraph 0029, figure 3) teaches wherein the maximum width of the sealing member after bonding is no more than 0.7 mm, wherein the minimum width of the sealing member after bonding is no less than 0.5 mm, wherein the width of the sealing member after bonding is between 0.5 and 0.7 mm, wherein the maximum width of the sealing member after bonding is no more than 0.7 mm, wherein in the vicinity of a corner region where two perpendicular sides of the first substrate meet, the largest radius of curvature of the sealing member in the corner region after bonding is no more than 0.9 mm, wherein in the vicinity of a corner region where two perpendicular sides of the first substrate meet, the smallest radius of curvature of the sealing member in the corner region after bonding the smallest radius of curvature of the sealing member is no less than 0.4 mm (in a straight line area).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sealing member as taught by Liu et al. in order to achieve a thin display device and simplify the manufacturing process.
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871